     Case 1:19-cv-00810-RBW Document 30 Filed 04/22/19 Page 1 of 10


                                                                  APPEAL,TYPE I−FOIA
                             U.S. District Court
                  District of Columbia (Washington, DC)
            CIVIL DOCKET FOR CASE #: 1:19−cv−00810−RBW

ELECTRONIC PRIVACY INFORMATION CENTER v.         Date Filed: 03/22/2019
UNITED STATES DEPARTMENT OF JUSTICE              Jury Demand: None
Assigned to: Judge Reggie B. Walton              Nature of Suit: 895 Freedom of
 Case: 1:19−cv−00957−RBW                         Information Act
Cause: 05:552 Freedom of Information Act         Jurisdiction: U.S. Government Defendant
Plaintiff
ELECTRONIC PRIVACY                 represented by Alan Jay Butler
INFORMATION CENTER                                ELECTRONIC PRIVACY
                                                  INFORMATION CENTER
                                                  1718 Connecticut Avenue, NW
                                                  Suite 200
                                                  Washington, DC 20009
                                                  (202) 483−1140 ext 103
                                                  Fax: (202) 483−1248
                                                  Email: butler@epic.org
                                                  ATTORNEY TO BE NOTICED

                                                 Marc Rotenberg
                                                 ELECTRONIC PRIVACY
                                                 INFORMATION CENTER
                                                 1718 Connecticut Avenue, NW
                                                 Suite 200
                                                 Washington, DC 20009
                                                 (202) 483−1140, ext 106
                                                 Fax: (202) 483−1248
                                                 Email: rotenberg@epic.org
                                                 ATTORNEY TO BE NOTICED

                                                 John L. Davisson
                                                 ELECTRONIC PRIVACY
                                                 INFORMATION CENTER
                                                 1718 Connecticut Avenue, NW
                                                 Suite 200
                                                 Washington, DC 20009
                                                 (202) 483−1140 ext. 120
                                                 Email: davisson@epic.org
                                                 ATTORNEY TO BE NOTICED


V.
Defendant
UNITED STATES DEPARTMENT           represented by Courtney Danielle Enlow
OF JUSTICE                                        U.S. DEPARTMENT OF JUSTICE

                                                                                           1
     Case 1:19-cv-00810-RBW Document 30 Filed 04/22/19 Page 2 of 10


                                                           Civil Division, Federal Programs Branch
                                                           1100 L Street NW
                                                           Washington, DC 20005
                                                           (202) 616−8467
                                                           Email: courtney.d.enlow@usdoj.gov
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Elizabeth J. Shapiro
                                                           U.S. DEPARTMENT OF JUSTICE
                                                           Civil Division, Federal Programs Branch
                                                           1100 L Street, NW
                                                           Washington, DC 20530
                                                           (202) 514−5302
                                                           Fax: (202) 616−8470
                                                           Email: Elizabeth.Shapiro@usdoj.gov
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

Movant
DAVID ANDREW CHRISTENSON                    represented by DAVID ANDREW CHRISTENSON
TERMINATED: 04/05/2019                                     P.O. Box 9063
                                                           Miramar Beach, FL 32550
                                                           (504) 715−3086
                                                           PRO SE


Date Filed   #   Page Docket Text
03/22/2019   1        COMPLAINT against UNITED STATES DEPARTMENT OF JUSTICE (
                      Filing fee $ 400 receipt number 0090−6017881) filed by ELECTRONIC
                      PRIVACY INFORMATION CENTER. (Attachments: # 1 Exhibit, # 2 Civil
                      Cover Sheet, # 3 Summons, # 4 Summons, # 5 Summons)(Davisson, John)
                      (Entered: 03/22/2019)
03/23/2019   2        LCvR 26.1 CERTIFICATE OF DISCLOSURE of Corporate Affiliations and
                      Financial Interests by ELECTRONIC PRIVACY INFORMATION CENTER
                      (Davisson, John) (Entered: 03/23/2019)
03/25/2019            Case Assigned to Judge Reggie B. Walton. (zef, ) (Entered: 03/25/2019)
03/25/2019   3        SUMMONS (3) Issued Electronically as to UNITED STATES DEPARTMENT
                      OF JUSTICE, U.S. Attorney and U.S. Attorney General. (Attachments: # 1
                      Notice and Consent)(zef, ) (Entered: 03/25/2019)
03/26/2019   4        RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed as
                      to the United States Attorney. Date of Service Upon United States Attorney on
                      3/26/2019. Answer due for ALL FEDERAL DEFENDANTS by 4/25/2019.
                      (Davisson, John) (Entered: 03/26/2019)
03/26/2019   5        MOTION for Leave to Join and Intervene by DAVID ANDREW
                      CHRISTENSON (jf) (Entered: 03/27/2019)
03/29/2019   6

                                                                                                      2
     Case 1:19-cv-00810-RBW Document 30 Filed 04/22/19 Page 3 of 10



                   NOTICE of Appearance by Courtney Danielle Enlow on behalf of All
                   Defendants (Enlow, Courtney) (Entered: 03/29/2019)
03/29/2019    7    MOTION for Preliminary Injunction by ELECTRONIC PRIVACY
                   INFORMATION CENTER (Attachments: # 1 Memorandum in Support, # 2
                   Text of Proposed Order, # 3 Exhibit Index, # 4 Exhibit Nos. 1−7)(Davisson,
                   John) (Entered: 03/29/2019)
04/01/2019    8    RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed on
                   United States Attorney General. Date of Service Upon United States Attorney
                   General 4/1/2019. (Davisson, John) (Entered: 04/01/2019)
04/01/2019    9    RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed.
                   UNITED STATES DEPARTMENT OF JUSTICE served on 4/1/2019
                   (Davisson, John) (Entered: 04/01/2019)
04/01/2019   10    GENERAL ORDER. Signed by Judge Reggie B. Walton on April 1, 2019.
                   (lcrbw1) (Entered: 04/01/2019)
04/01/2019   11    ORDER. In accordance with the reasons stated in the attached Order, it is hereby
                   ORDERED that David Christenson's 5 Motion for Leave to File Motion to Join
                   and Intervene is GRANTED. It is further ORDERED that David Christenson
                   shall file his motion to join or intervene on or before 12:00 p.m. on April 4,
                   2019. It is further ORDERED that the Department shall file its opposition to
                   David Christenson's motion to join or intervene on or before 12:00 p.m. on April
                   8, 2019. It is further ORDERED that the Department shall file its opposition to
                   the plaintiff's motion for preliminary injunction on or before April 5, 2019. It is
                   further ORDERED that the plaintiff shall file its reply in support of its motion
                   on or before 12:00 p.m. on April 8, 2019. It is further ORDERED that the parties
                   shall appear before the Court for a hearing on the Plaintiff's Motion for a
                   Preliminary Injunction on April 9, 2019, at 9:00 a.m. Signed by Judge Reggie B.
                   Walton on April 1, 2019. (lcrbw1) (Entered: 04/01/2019)
04/01/2019   12    NOTICE of Appearance by Alan Jay Butler on behalf of ELECTRONIC
                   PRIVACY INFORMATION CENTER (Butler, Alan) (Entered: 04/01/2019)
04/02/2019         Set/Reset Deadlines/Hearings: David Christenson shall file his motion to join or
                   intervene on or before 12:00 p.m. on April 4, 2019. It is further ORDERED that
                   the Department shall file its opposition to David Christenson's motion to join or
                   intervene on or before 12:00 p.m. on April 8, 2019. It is further ORDERED that
                   the Department shall file its opposition to the plaintiff's motion for preliminary
                   injunction on or before April 5, 2019. It is further ORDERED that the plaintiff
                   shall file its reply in support of its motion on or before 12:00 p.m. on April 8,
                   2019. It is further ORDERED that the parties shall appear before the Court for a
                   hearing on the Plaintiff's Motion for a Preliminary Injunction on April 9, 2019,
                   at 9:00 a.m. Courtroom 16 before Judge Reggie B. Walton. (hs) (Entered:
                   04/02/2019)
04/02/2019   13    LEAVE TO FILE DENIED− David Andrew Christenson's motion for leave to
                   memorandum concerning my 20 year exercise in futility This document is
                   unavailable as the Court denied its filing. "Leave to file is denied." Signed by
                   Judge Reggie B. Walton on 4/2/19. (ztd) Modified to add text on 4/3/2019
                   (znmw). (Entered: 04/02/2019)
04/02/2019   14

                                                                                                         3
     Case 1:19-cv-00810-RBW Document 30 Filed 04/22/19 Page 4 of 10



                     NOTICE of Appearance by Marc Rotenberg on behalf of ELECTRONIC
                     PRIVACY INFORMATION CENTER (Rotenberg, Marc) (Entered:
                     04/02/2019)
04/04/2019   15      LEAVE TO FILE DENIED− David Christenson's Motion for Leave to
                     Memorandum concerning my 20−year exercise in futility This document is
                     unavailable as the Court denied its filing. "Leave to file is Denied," Signed by
                     Judge Reggie B. Walton on 4/4/19. (ztd) Modified to add text on 4/5/2019
                     (znmw). (Entered: 04/05/2019)
04/04/2019   16      MOTION to Intervene by DAVID ANDREW CHRISTENSON (Attachments: #
                     1 Attachments 1−4)(ztd) (Entered: 04/05/2019)
04/05/2019   17      MOTION to Amend/Correct 16 MOTION to Intervene by DAVID ANDREW
                     CHRISTENSON (ztd); ("Leave to file is Granted" signed 4/5/19 by Judge
                     Walton) (Entered: 04/05/2019)
04/05/2019   18      RESPONSE re 17 MOTION to Amend/Correct 16 MOTION to Intervene, 16
                     MOTION to Intervene filed by UNITED STATES DEPARTMENT OF
                     JUSTICE. (Enlow, Courtney) (Entered: 04/05/2019)
04/05/2019   19      RESPONSE re 7 MOTION for Preliminary Injunction filed by UNITED
                     STATES DEPARTMENT OF JUSTICE. (Attachments: # 1 Exhibit Declaration
                     of Vanessa Brinkmann)(Enlow, Courtney) (Entered: 04/05/2019)
04/05/2019   20   7 ORDER. In accordance with the reasons stated in the attached Order, it is hereby
                    ORDERED that Mr. Christenson's 16 Motion to Join and Intervene per Judge
                    Walton's Order dated April 1[], 2019, is DENIED. It is further ORDERED that
                    the Court's April 1, 2019 Order, ECF No. 11, to the extent that it requires the
                    Department to file its opposition to Mr. Christenson's motion to join or intervene
                    on or before 12:00 p.m. on April 8, 2019, is VACATED. It is further
                    ORDERED that Mr. Christenson's 17 Motion for Leave to File Amended
                    Motion to Join and Intervene and Open Letter to Judge Reggie B. Walton is
                    DENIED. Signed by Judge Reggie B. Walton on April 5, 2019. (lcrbw1)
                    (Entered: 04/05/2019)
04/08/2019   21      REPLY to opposition to motion re 7 MOTION for Preliminary Injunction filed
                     by ELECTRONIC PRIVACY INFORMATION CENTER. (Attachments: # 1
                     Exhibit 8)(Butler, Alan) (Entered: 04/08/2019)
04/08/2019   22      LEAVE TO FILE DENIED− David Andrew Christenson's Letter to Judge
                     Walton This document is unavailable as the Court denied its filing. "Leave to
                     File is Denied." Signed by Judge Reggie B. Walton on 4/8/19. (ztd) Modified to
                     add text on 4/9/2019 (znmw). (Entered: 04/08/2019)
04/08/2019   23      NOTICE of Appearance by Elizabeth J. Shapiro on behalf of UNITED STATES
                     DEPARTMENT OF JUSTICE (Shapiro, Elizabeth) (Main Document 23
                     replaced on 4/9/2019) (ztd). (Entered: 04/08/2019)
04/09/2019           Minute Entry; Proceedings held before Judge Reggie B. Walton: Motion
                     Hearing held on 4/9/2019 re 7 MOTION for Preliminary Injunction filed by
                     ELECTRONIC PRIVACY INFORMATION CENTER. Oral Ruling issued
                     Denying Without Prejudice 7 Motion for Preliminary Injunction. Status
                     Conference set for 5/2/2019 at 10:00 AM in Courtroom 16 before Judge Reggie
                     B. Walton. (Court Reporter Cathryn Jones) (hs) (Entered: 04/09/2019)

                                                                                                         4
     Case 1:19-cv-00810-RBW Document 30 Filed 04/22/19 Page 5 of 10



04/09/2019   24      ORDER. In accordance with the Court's oral rulings issued at the motion
                     hearing held on the same date, it is hereby ORDERED that the 7 Plaintiff's
                     Motion for a Preliminary Injunction is DENIED WITHOUT PREJUDICE.
                     Specifically, the motion is denied because the plaintiff has not satisfied its
                     burden of demonstrating that it faces irreparable harm in the absence of an
                     injunction. It is further ORDERED that the government shall file its answer to
                     the plaintiff's Complaint on or before April 25, 2019. It is further ORDERED
                     that the parties shall appear before the Court on May 2, 2019, at 10:00 a.m. to
                     discuss how the parties wish to proceed in this case. Signed by Judge Reggie B.
                     Walton on April 9, 2019. (lcrbw1) (Entered: 04/09/2019)
04/10/2019   25      TRANSCRIPT OF PROCEEDINGS before Judge Reggie B. Walton held on
                     April 9, 2019; Page Numbers: 1 − 27. Court Reporter/Transcriber Cathryn
                     Jones, Telephone number 2023543246, Transcripts may be ordered by
                     submitting the <a href="http://www.dcd.uscourts.gov/node/110">Transcript
                     Order Form</a><P></P><P></P>For the first 90 days after this filing date, the
                     transcript may be viewed at the courthouse at a public terminal or purchased
                     from the court reporter referenced above. After 90 days, the transcript may be
                     accessed via PACER. Other transcript formats, (multi−page, condensed, CD or
                     ASCII) may be purchased from the court reporter.<P>NOTICE RE
                     REDACTION OF TRANSCRIPTS: The parties have twenty−one days to file
                     with the court and the court reporter any request to redact personal identifiers
                     from this transcript. If no such requests are filed, the transcript will be made
                     available to the public via PACER without redaction after 90 days. The policy,
                     which includes the five personal identifiers specifically covered, is located on
                     our website at www.dcd.uscourts.gov.<P></P> Redaction Request due
                     5/1/2019. Redacted Transcript Deadline set for 5/11/2019. Release of Transcript
                     Restriction set for 7/9/2019.(Jones, Cathryn) (Entered: 04/10/2019)
04/11/2019   26      ORDER. In accordance with the reasons stated in the attached Order, it is hereby
                     ORDERED that, on or before April 19, 2019, the parties in the above−captioned
                     matters shall SHOW CAUSE as to why the cases should not be consolidated.
                     Signed by Judge Reggie B. Walton on April 11, 2019. (lcrbw1) (Entered:
                     04/11/2019)
04/12/2019           Set/Reset Deadlines: Responses to Show Cause Order due by 4/19/2019. (hs)
                     (Entered: 04/12/2019)
04/12/2019           Set/Reset Hearings: Status Conference set for 5/2/2019 at 10:00 AM in
                     Courtroom 16 before Judge Reggie B. Walton. (hs) (Entered: 04/12/2019)
04/12/2019   27      RESPONSE TO ORDER TO SHOW CAUSE by UNITED STATES
                     DEPARTMENT OF JUSTICE re 26 Order, . (Attachments: # 1 Text of
                     Proposed Order)(Enlow, Courtney) (Entered: 04/12/2019)
04/16/2019   29   6 NOTICE OF APPEAL as to 20 Order on Motion to Intervene,,, Order on
                    Motion to Amend/Correct,, by DAVID ANDREW CHRISTENSON. Fee Status:
                    No Fee Paid. Parties have been notified. ("Leave to file granted" signed 4/16/19
                    by Judge Walton) (ztd) (Entered: 04/22/2019)
04/18/2019   28      RESPONSE TO ORDER TO SHOW CAUSE by ELECTRONIC PRIVACY
                     INFORMATION CENTER re 26 Order, . (Attachments: # 1 Exhibit No. 1 (Part
                     1 of 2), # 2 Exhibit No. 1 (Part 2 of 2))(Davisson, John) (Entered: 04/18/2019)


                                                                                                        5
Case
Case1:19-cv-00810-RBW
     1:19-cv-00810-RBW Document
                       Document30
                                29 Filed
                                   Filed04/22/19
                                         04/16/19 Page
                                                  Page61of
                                                         of10
                                                            1




                                                                6
         Case
         Case1:19-cv-00810-RBW
              1:19-cv-00810-RBW Document
                                Document30
                                         20 Filed
                                            Filed04/22/19
                                                  04/05/19 Page
                                                           Page71of
                                                                  of10
                                                                     4



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
ELECTRONIC PRIVACY INFORMATION )
CENTER,                                 )
                                        )
                  Plaintiff,            )
                                        )
      v.                               )     Civil Action No. 19-810 (RBW)
                                       )
UNITED STATES DEPARTMENT OF            )
JUSTICE,                               )
                                       )
                  Defendant.           )
_______________________________________)

                                              ORDER

       The plaintiff, the Electronic Privacy Information Center, brings this civil action against

the defendant, the United States Department of Justice (the “Department”), under the Freedom of

Information Act (“FOIA”), 5 U.S.C. § 552 (2018), seeking records related to Special Counsel

Robert S. Mueller’s investigation regarding “Russian interference in the 2016 United States

presidential election.” See Complaint (“Compl.”) ¶¶ 2, 43. On March 26, 2019, David

Christenson, proceeding pro se, submitted to the Court his Motion for Leave to File Motion to

Join and Intervene (“Mot. for Leave’), which the office of the Clerk of the Court accepted for

filing. Mr. Christenson represents that he “has standing and cause[;] thus[,] he is entitled to see

the unredacted Special Counsel (‘Mueller’) Report,” Mot. for Leave at 1. The Court thereafter

granted Mr. Christenson’s motion, see Order at 2 (Apr. 1, 2019), ECF No. 11; ordered that Mr.

Christenson “file his motion to join or intervene on or before . . . April 4, 2019,” id.; and ordered

that the Department “file its opposition to [Mr.] Christenson’s motion to join or intervene on or

before . . . April 8, 2019,” id. Currently pending before the Court are Mr. Christenson’s (1)

Motion to Join and Intervene per Judge Walton’s Order dated April 1[], 2019, and (2) Motion for




                                                                                                        7
         Case
         Case1:19-cv-00810-RBW
              1:19-cv-00810-RBW Document
                                Document30
                                         20 Filed
                                            Filed04/22/19
                                                  04/05/19 Page
                                                           Page82of
                                                                  of10
                                                                     4



Leave to File Amended Motion to Join and Intervene and Open Letter to Judge Reggie B.

Walton, dated April 5, 2019. Upon consideration of Mr. Christenson’s submissions, the Court

concludes that it must sua sponte deny Mr. Christenson’s motion to intervene, as well as his

motion for leave to file an amended motion to join and intervene.

       Federal Rule of Civil Procedure 24 states that the Court

       must permit anyone to intervene who . . . claims an interest relating to the
       property or transaction that is the subject of the action, and is so situated that
       disposing of the action may as a practical matter impair or impede the movant’s
       ability to protect its interest, unless existing parties adequately represent that
       interest.

Fed. R. Civ. P. 24(a)(2). To intervene as a matter of right under Rule 24(a), “(1) the application

to intervene must be timely; (2) the applicant must demonstrate a legally protected interest in the

action; (3) the action must threaten to impair that interest; and (4) no party to the action can be an

adequate representative of the applicant’s interests.” Karsner v. Lothian, 532 F.3d 876, 885

(D.C. Cir. 2008).

       Rule 24 also permits intervention where, “[o]n timely motion,” an applicant demonstrates

that it “has a claim or defense that shares with the main action a common question of law or

fact.” Fed. R. Civ. P. 24(b)(1). “[P]ermissive intervention is an inherently discretionary

enterprise” for the Court. EEOC v. Nat’l Children’s Ctr., Inc., 146 F.3d 1042, 1046 (D.C. Cir.

1998). However, the putative intervenor must ordinarily present: “(1) an independent ground for

subject matter jurisdiction; (2) a timely motion; and (3) a claim or defense that has a question of

law or fact in common with the main action.” Id. Additionally, a court “must consider whether

the [requested] intervention will unduly delay or prejudice the adjudication of the original

parties’ rights.” Fed. R. Civ. P. 24(b)(3).


                                                  2




                                                                                                         8
          Case
          Case1:19-cv-00810-RBW
               1:19-cv-00810-RBW Document
                                 Document30
                                          20 Filed
                                             Filed04/22/19
                                                   04/05/19 Page
                                                            Page93of
                                                                   of10
                                                                      4



         An applicant seeking to intervene as a matter of right or permissively must also establish

Article III standing. See Deutsche Bank Nat’l Trust Co. v. FDIC, 717 F.3d 189, 193 (D.C. Cir.

2013) (“It is [ ] circuit law that intervenors must demonstrate Article III standing.”); Fund for

Animals, Inc. v. Norton, 322 F.3d 728, 731–32 (D.C. Cir. 2003) (“[I]n addition to establishing its

qualification for intervention under Rule 24(a)(2), a party seeking to intervene as of right must

demonstrate that it has standing under Article III of the Constitution.”). To establish standing

under Article III of the Constitution, there must be (1) an injury in fact, (2) that is fairly traceable

to the challenged conduct, and (3) that is likely to be redressed by a favorable decision. See

Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992).

         Here, Mr. Christenson has failed to demonstrate that he has Article III standing. 1 In a

FOIA case, such as the one currently before the Court, “[a]nyone whose request for specific

information has been denied has standing to bring an action,” Zivotofsky v. Sec’y of State, 444

F.3d 614, 617 (D.C. Cir. 2006), because “[t]he requester is injured-in-fact . . . [by] not get[ting]

what the statute entitled him to receive,” id. 617–18. Although filings by a pro se litigant “must

be held to less stringent standards than [those] drafted by lawyers,” Atherton v. D.C. Office of

Mayor, 567 F.3d 672, 681 (D.C. Cir. 2009) (citation omitted), Mr. Christenson has nonetheless

not established that he has suffered an “informational injury” because he has not shown that he,


1
  Because “[s]tanding is a threshold jurisdictional question, and no action of the parties can confer subject-matter
jurisdiction,” Nat. Res. Def. Council v. Pena, 147 F.3d 1012, 1021 n.3 (D.C. Cir. 1998) (internal quotation marks
and citations omitted); see also Grocery Mfrs. Ass’n v. EPA, 693 F.3d 169, 174 (D.C. Cir. 2012) (“Standing under
Article III is jurisdictional.”), the Court is “obligated to consider sua sponte” whether it has jurisdiction to hear the
case, Gonzalez v. Thaler, 565 U.S. 134, 141 (“When a requirement goes to subject-matter jurisdiction, courts are
obligated to consider sua sponte issues that the parties have disclaimed or have not presented.”); see also Arbaugh v.
Y&H Corp., 546 U.S. 500, 506 (2006) (“The objection that a federal court lacks subject-matter jurisdiction, may be
raised by a party, or by a court on its own initiative, at any stage in the litigation, even after trial and the entry of
judgment.” (citation omitted)). And because the Court concludes that Mr. Christenson lacks standing in this case, it
need not address the merits of the motion to join and intervene.

                                                           3




                                                                                                                            9
        Case
         Case1:19-cv-00810-RBW
              1:19-cv-00810-RBW Document
                                 Document30
                                          20 Filed
                                              Filed04/22/19
                                                    04/05/19 Page
                                                              Page10
                                                                   4 of 4
                                                                        10



himself, submitted a request for the records at issue in this case to, and had that request denied

by, the Department, see Zivotofsky, 444 F.3d at 618–19; see also Poet Design & Constr., Inc. v.

U.S. Dep’t of Energy, 314 F. Supp. 3d 82, 84 (D.D.C. 2018) (denying motion to intervene

because applicant’s counsel submitted the FOIA request and did not identify applicant as his

client). And because Mr. Christenson, in his motion for leave to file an amended motion to join

and intervene, does not set forth how filing the amended motion would cure his lack of standing

in this case, granting leave to file his proposed amended motion to join and intervene would be

futile. Cf. James Madison Ltd. v. Ludwig, 82 F.3d 1085, 1099 (D.C. Cir. 1996) (“Courts may

deny a motion to amend a complaint as futile . . . if the proposed claim would not survive a

motion to dismiss.”). Accordingly, it is hereby

       ORDERED that Mr. Christenson’s Motion to Join and Intervene per Judge Walton’s

Order dated April 1[], 2019, ECF No. 16, is DENIED. It is further

       ORDERED that the Court’s April 1, 2019 Order, ECF No. 11, to the extent that it

requires the Department to file its opposition to Mr. Christenson’s motion to join or intervene on

or before 12:00 p.m. on April 8, 2019, is VACATED. It is further

       ORDERED that Mr. Christenson’s Motion for Leave to File Amended Motion to Join

and Intervene and Open Letter to Judge Reggie B. Walton, ECF No. 17, is DENIED.

       SO ORDERED this 5th day of April, 2019.


                                                              REGGIE B. WALTON
                                                              United States District Judge




                                                  4




                                                                                                     10
